Citation Nr: 0405991	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of March 1970 which assigned an initial 30 percent 
rating following a grant of service connection for the 
residuals of a gunshot wound of the right arm.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York (RO).


FINDING OF FACT

The evidence of record at the time of the March 1970 RO 
decision assigning a 30 percent rating for residuals of a 
gunshot wound of the right upper extremity clearly and 
unmistakably established that the initial injury included an 
open comminuted fracture of the humerus with a deep posterior 
wound in the right upper arm and a smaller lateral wound, 
resulting in definite muscle damage.


CONCLUSION OF LAW

The March 1970 RO decision was clearly and unmistakably 
erroneous, and based on the evidence of record and law as 
then in effect, the correct decision is that the veteran's 
residuals warranted assignment of an initial 40 percent 
rating based on a deep posterior wound causing definite 
muscle damage and an open comminuted fracture of the humerus.  
38 C.F.R. § 3.105(a) (2003); 38 C.F.R. §§ 4.54, 4.55, 4.56, 
4.72, Diagnostic Codes 5203-5205 (1970).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the March 1970 rating decision was 
clearly and unmistakably erroneous with respect to the 
initial 30 percent rating assigned following a grant of 
service connection for residuals of a gunshot wound of the 
right arm.  The March 1970 rating decision granted service 
connection for residuals of a gunshot wound of the right arm 
and assigned an initial 30 percent rating, based on a finding 
that the gunshot wound of the right arm was moderately 
severe.

More specifically, the veteran asserts that his muscle injury 
to the major upper extremity should have, clearly and 
unmistakably, been initially considered severe for rating 
purposes, which would have resulted in an initial rating of 
at least 40 percent, effective on the effective date of 
service connection based on the criteria set forth in 
38 C.F.R. § 4.47, 4.55, 4.56, 4.72, 4.73 (1970). 

Historically, the service medical records reflect that the 
veteran received a gunshot wound of the right arm while 
stationed in Vietnam in September 1967.  A February 1968 
Medical Board Report noted that the veteran suffered an open 
comminuted fracture of the right humerus.  On admission to 
the hospital, the veteran complained of pain in the right 
arm.  Physical examination on admission noted a deep 
posterior wound in the right upper arm and a smaller lateral 
wound.  X-ray evidence revealed a comminuted fracture of the 
midshaft of the humerus.  Subsequent films revealed healing 
of the fracture in satisfactory position.  Wound care was 
instituted.  The veteran was managed in a hanging cast.  In 
October 1967, secondary wound closure was performed.  The 
wound and the fracture healed satisfactorily.  In November 
1967, the veteran was removed from plaster and started in 
physical therapy.  

The February 1968 Medical Board Report also noted that the 
veteran complained of pain in the fracture when it was 
bumped, and tingling into the lateral aspect of the right 
forearm.  On physical examination of the right arm, the scars 
were healed laterally and posteriorly.  Limitation of flexion 
and pronation was noted.  Tinel's sign was present in the 
distal end of the lateral scar and paresthesias extended down 
the lateral aspect of the forearm to the wrist.  The final 
diagnosis was that of:  (1) Fracture, open, comminuted, 
healed, right humerus; and (2) Neuropathy, lateral 
antibrachial cutaneous nerve, right.

A post-service VA examination in January 1970 noted that the 
veteran's right arm shook after lifting heavy weights, and 
that it was very weak after lifting.  The examiner noted that 
there was a well-healed scar with operative repair in the 
right anterior biceps area and a well-healed wound on the 
opposite side of the same arm.  No limitation of motion was 
observed, there was no apparent decrease in strength, and 
there was no neurological deficit noted.  

In the March 1970 rating decision, the RO granted service 
connection for a gunshot wound of the right arm and assigned 
an initial 30 percent rating based on a finding that the 
veteran's muscle injury of the right arm was moderately 
severe.  

Notwithstanding the March 1970 rating decision granting 
service connection and assigned an initial 30 percent for the 
residuals of a gunshot wound of the right arm, the appellant 
did not appeal the March 1970 RO decision.  

Thus, absent a showing that the appellant filed a timely 
appeal, the applicable regulations require that the March 
1970 decision became final, and the Board finds no basis at 
this time that a claim has not been pending since 1970.  That 
decision now may be revised only upon a showing of CUE.  See 
38 C.F.R. § 3.105(a) (2003).

In May 2001, the veteran claimed CUE in the RO's March 1970 
decision.  As noted herein above, the veteran asserts that 
the gunshot wound to the right arm resulted in an open 
comminuted fracture with definite muscle damage, which 
warrants an initial 40 percent rating.  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there was CUE present in a prior decision.  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated, or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

Under § 3.105(a), CUE that requires revision of a prior final 
rating action exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Id. at 314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant- appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).


The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44.

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  In addition, the 
Court has held that the VA's breach of its general duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the appellant must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. at 44.

That is, he must argue that either the correct facts were not 
considered by the RO or that applicable laws and regulations 
were not correctly applied in connection with a final rating 
decision.  Such a determination must be based on the record 
and the law that existed at the time of the prior decision.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

As noted hereinabove, the veteran in this case believes that 
if the RO had correctly interpreted the regulations as they 
applied to the facts at the time of the March 1970 rating 
decision, the outcome would have been different, resulting in 
an initial rating of at least 40 percent for the service-
connected residuals of a gunshot wound of the right arm.  

At the time of the March 1970 rating decision, disability 
evaluations were determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1970).  Where there was a question as to which of two 
evaluations shall be applied, the higher evaluation would be 
assigned if the disability picture more nearly approximated 
the criteria for that rating.  Otherwise the lower rating 
would be assigned.  38 C.F.R. § 4.7 (1970).

Disabilities due to residuals of muscle injuries were 
evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, according to 
muscle groups and based on recognition of slight, moderate, 
moderately severe and severe muscle impairment.  38 C.F.R. § 
4.54 (1970).

Muscle injuries in the same anatomical segment, or affecting 
the movements of a single joint, would not be combined, but 
instead, the rating for the major group affected would be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  With 
definite limitation of the arc of motion, the rating for 
injuries of muscles affecting motion within the remaining may 
have been combined but not to exceed ankylosis at 
"intermediate" angle.  38 C.F.R. § 4.55(a), (c) (1970).

38 C.F.R. § 4.56, is as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results. No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus. No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue- 
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests. (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile. X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing 


myositis), may be included in the severe 
group if there is sufficient evidence of 
severe disability.

38 C.F.R. § 4.56 (1970).

The regulations in effect in 1970 further provide that a 
compound comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damages.  This section is to be taken as establishing 
entitlement to a rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72 (1970).

Additionally, the regulations in effect in 1970 noted that 
through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangement bring about fatigue 
and pain, thus further interfering with the function of the 
part.  38 C.F.R. § 4.47 (1970).  

Muscle Group V involves the involves the flexor muscles of 
the elbow to include the biceps; brachialis; and 
brachioradialis.  For the major extremity a 10 percent rating 
is assigned for moderate disability, a 30 percent rating is 
assigned for moderately severe disability and a 40 percent 
rating is assigned for severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1970).  Muscle Group VI consists of the 
extensor muscles of the elbow (long head of triceps is a 
stabilizer of shoulder joint) to include triceps and 
anconeus.  For the major extremity a 10 percent rating is 
assigned for moderate disability, a 30 percent rating is 
assigned for moderately severe disability and a 40 percent 
rating is assigned for severe disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5306 (1970).

In this case, it is undisputed that the veteran is right-
handed.  Moreover, service records and the January 1970 post-
service VA medical examination considered by the RO at the 
time of the March 1970 decision clearly document that the 
veteran sustained a deep penetrating wound of the right arm 
which resulted in a comminuted fracture of the right humerus.  

According to the regulations in effect in 1970, as noted 
herein above, a compound comminuted fracture with muscle 
damage from the missile, establishes severe muscle injury.  
The regulations further note that there are locations, as in 
the wrist or over the tibia, where muscle damage might be 
minimal or damage to tendons repaired by suture, and in such 
cases requirements for severe ratings are not necessarily 
met.  38 C.F.R. § 4.72 (1970).  In this case, the muscle 
damage location is in the upper arm, or the biceps area, not 
in an area where damage might be minimal.  

Moreover, 38 C.F.R. § 4.47 (1970) dictates that that through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups and bring 
about intermuscular fusion and binding by cicatricial tissue 
and adherence of muscle sheath.  In other words, gunshot 
wounds of the deeper structures, such as the veteran's upper 
arm, almost invariably cause muscle damage.  In this case, 
for example, the records clearly showed the need for wound 
repair, surgical closure, casting and physical therapy, with 
evidence of motion limitation, weakness and retained foreign 
bodies.  As such, the RO's decision to assign only a 30 
percent rating based on a refutation of more than minimal 
muscle impairment may not be properly characterized as a 
judgment call based on the weighing of the evidence.  

Under the applicable diagnostic codes extant in 1970, severe 
injury to either Muscle Group V or VI of the major upper 
extremity warranted a 40 percent rating assignment.  The 
medical evidence as to the above was not contradicted by 
other competent evidence of record.  

In this case, the Board finds that the correct interpretation 
of the law and regulations in effect in 1970 as applied to 
the facts of this case dictate that the veteran's service-
connected residuals of a gunshot wound of the right arm 
clearly and unmistakably should have been initially rated as 
40 percent disabling.  More specifically, the regulations 
indicate that the veteran's injuries sustained as a result of 
the gunshot wound almost invariably caused muscle damage 
based on the deep penetrating wound and the location of such 
wound.  Furthermore, 38 C.F.R. § 4.72 (1970) clearly states 
that an open comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury.  

In light of the foregoing, the Board concludes that the March 
1970 decision to assigned only a 30 percent was undebatably a 
misapplication of governing law to the correct facts.  The 
governing law, when applied to the evidence of record, 
clearly and unmistakably warranted assignment of a 40 percent 
evaluation for residuals of a gunshot wound of the right arm, 
based on the veteran's history of having incurred an open 
comminuted fracture of the humerus in addition to definite 
muscle injury to the biceps and triceps muscles, Muscle 
Groups V and VI.  

Finally, in November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Following 
the RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has stated that, insofar as CUE motions are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  In any case, the veteran has been advised of the laws 
and regulations governing claims of CUE and he has been 
further advised of the evidence considered and the reasons 
and bases for the decision in such claim.  The Board further 
notes that the determination of CUE is based on the facts of 
record at the time of the decision challenged, and that the 
decision herein is fully favorable to the veteran.  
Therefore, there is no further development that would be 
appropriate with respect to the CUE claim decided herein.


ORDER

The Board having determined that the March 1970 rating 
decision evaluating the service-connected residuals of a 
gunshot wound of the veteran's right upper extremity was 
clearly and unmistakably erroneous in failing to assign an 
initial rating of 40 percent effective on the effective date 
of service connection, the appeal is granted to this extent.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



